                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JULIE E. STAHL,                                    )
                                                   )
            Plaintiff,                             )
                                                   )
       v.                                          )       Case No. 4:18-CV-01485 JAR
                                                   )
NANCY A. BERRYHILL,                                )
ACTING COMMISSIONER OF SOCIAL                      )
SECURITY,                                          )
                                                   )
            Defendant.                             )
                                                   )

                              MEMORANDUM AND ORDER

        This matter is before the Court on Defendant’s Motion to Reverse and Remand pursuant

to sentence four of 42 U.S.C. § 405(g). (Doc. 22) Plaintiff has no objection to Defendant’s

motion. (Doc. 23.)

        Accordingly,

        IT IS HEREBY ORDERED that Defendant’s Motion to Reverse and Remand (Doc.

22), is GRANTED.

        IT IS FURTHER ORDERED that this action is REVERSED AND REMANDED to

the ALJ for additional vocational expert testimony in order to determine whether a substantial

number of jobs exist that Plaintiff can perform based on the ALJ’s finding regarding Plaintiff’s

RFC.

        A separate Judgment will accompany this order.

        Dated this 7th day of May, 2019.

                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
